Citation Nr: 0811281	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
October 1, 2007, for left knee arthritis, status post partial 
lateral meniscectomy. 
  
2.  Entitlement to special monthly compensation (SMC) prior 
to October 1, 2007, based on Aid and Attendance/Housebound.  

3.  Entitlement to a rating in excess of 10 percent from 
October 1, 2007, for left knee arthritis, status post partial 
lateral meniscectomy. 
  
4.  Entitlement to SMC from October 1, 2007, based on Aid and 
Attendance/Housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in February 2007 for further development.  

With regard to entitlement to a higher rating for left knee 
disability from October 1, 2007, and for SMC from that date, 
this appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.  For reasons set forth in the remand 
section of this decision, the Board has described the issues 
to differentiate the period prior to October 1, 2007, and 
after that date. 


FINDINGS OF FACT

1.  Prior to October 1, 2007, the veteran's left knee 
arthritis, status post partial lateral meniscectomy was not 
manifested by leg flexion limited to 30 degrees; leg 
extension limited to 15 degrees; ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees; or slight subluxation or lateral 
instability.  

2.  Prior to October 1, 2007, veteran's service connected 
disabilities were not so disabling as to render him unable to 
care for his daily personal needs or protect himself from the 
hazards and dangers of daily living without care or 
assistance on a regular basis, nor did they confine the 
veteran to his immediate premises. 


CONCLUSIONS OF LAW

1.  Prior t October 1, 2007, the criteria for entitlement to 
a disability evaluation in excess of 10 percent for the 
veteran's service-connected left knee arthritis, status post 
partial lateral meniscectomy were not  met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003 to 5262 (2007).

2.  Prior to October 1, 2007, the criteria for SMC based upon 
the appellant's need for the regular based on Aid and 
Attendance/Housebound were not met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.350(b), 3.350(i), 3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2006 and 
May 2007, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in August 2006 and September 2007 supplemental 
statements of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the left knee disability and the effect of that worsening on 
employment and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by Disabled American Veterans, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since April 2002.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issues to 
the RO to furnish notice as to elements of his claims which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations in September 2002 and June 2007, obtained 
medical opinions as to the severity of disability, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

With regard to the two issues decided on the merits in the 
following decision, VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee arthritis, status 
post partial lateral meniscectomy warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected left knee arthritis, status 
post partial lateral meniscectomy has been rated by the RO 
under the provisions of Diagnostic Code 5003.  Under this 
Code, degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In addition, the Board notes ankylosis of the knee will be 
rated as 60 percent disabling if at an extremely unfavorable 
angle, in flexion at an angle of 45 degrees or more.  A 50 
percent rating will be assigned if the knee is in flexion 
between 20 degrees and 45 degrees.  The disability will be 
rated at 40 percent if it is in flexion between 10 degrees 
and 20 degrees.  A 30 percent rating will be assigned if 
there is ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 
40 percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The veteran underwent a VA examination in September 2002.  
The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran complained of 
arthritis, pain, swelling, and some restricted motion.  He 
uses a brace and takes medication for the pain.  He also 
reported some fatigability and weakness in the knee.  Upon 
examination, the left knee showed mild varus alignment.  He 
had full range of motion to 140 degrees.  There was 
tenderness along the medial and lateral joint space, more 
medially than laterally.  There was mild to moderate 
retropatellar compression tenderness.  There was increased 
pain with resisted motion to the knee.  Lachman's test was 
negative.  Pivot shift was negative.  There was mild antalgia 
in his gait favoring the left side.  The examiner diagnosed 
the veteran with degenerative joint disease; and stated the 
he would assign the veteran an additional 10 degrees of 
motion loss for Deluca issues.  

The veteran underwent a Social Security Administration 
examination in May 2003.  He had pain in his left knee to 
palpation of lateral and medial deltoids.  He had negative 
anterior and posterior drawer sign.  He achieved flexion of 
the knee to 90 degrees; and achieved extension of the knee to 
5 degrees.  X-rays showed loss of the joint space laterally 
with erosions of the lateral femur and tibia consistent with 
degenerative joint disease of the left knee.  

The Board notes that a July 2003 arthritis residual 
functional capacity questionnaire indicates that the veteran 
suffered from reduced range of motion, occasional tenderness, 
joint warmth, occasional swelling, and an abnormal gait.  The 
Board notes that there were no objective signs of 
instability, deformity, muscle weakness, or muscle atrophy.  

The veteran underwent another VA examination in June 2007.  
The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran reported that 
he suffers from constant pain in the left knee, as well as 
instability with any sort of walking.  He also complained of 
frequent swelling.  He stated that he could stand and walk 
for about 20 minutes before he experiences increased pain; 
but he has flare-ups of pain on a daily basis.  He takes 
Vicodin for the pain.  The pain is also alleviated with rest.  
He stated that he also had a steroid shot approximately three 
months ago; but that it did not help.  He wears a knee brace; 
and he stated that he cannot work due to his knee.  He 
complained that it affects his daily routine in that he has 
to limit his walking and standing.  He also claims that he 
cannot run, bend, or stoop.  X-rays taken in 2005 showed 
arthritis of the patella; and a 2005 MRI showed a medial 
meniscus tear and a lateral meniscus tear and degenerative 
arthritis of the knee.  An MRI taken just four days prior to 
the examination showed a persistent medial meniscus tear and 
degenerative arthritis.  He also suffers from patellar 
tendonitis.  

Upon examination, the veteran walked with a limp but did not 
require the use of assistive devices.  He had limited flexion 
from 10 degrees to 100 degrees (lacking 10 degrees in 
extension).  Range of motion was limited due to painful 
motion and incoordination.  Drawer sign was negative, and 
there was no instability with varus or valgus stress.  
Following repetitive motion exercise, or three squats, he had 
no further Deluca losses.  McMurray sign and Lachman tests 
were negative.  He was diagnosed with left knee degenerative 
arthritis and medial meniscus tear and lateral meniscus tear.  
He was status post multiple arthroscopic surgeries with well 
healed scars.  He also had patella tendonitis that was found 
on an MRI just a few days ago.  He had limited flexion and 
extension; but had no further loss of range of motion due to 
weakness, fatigue, or instability.  

The veteran was also evaluated for aid and attendance.  The 
examiner noted that the veteran was not accompanied by anyone 
to the examination.  He was able to drive himself to the 
examination.  He is able to dress and undress himself, and 
keep himself reasonably clean.  He is able to feed himself 
and attend to the wants of nature when needed.  On motor 
examination, he had 5/5 motor strength, and he had no 
muscular atrophy.  He had limited range of motion of the 
spine due to degenerative disc disease and arthritis.  This 
is unrelated to his knee.  He had no dizziness or balance 
problems.  He did have a somewhat unstable or slow gait due 
to his knees.  He stated that he is able to walk 
approximately one block without the assistance of another 
person.  However, the examiner was of the opinion that the 
veteran could walk at least five or six blocks.  He easily 
walked the 150 feet from the waiting room to the examination 
room.  He is able to go without the assistance of another 
person.  He was able to get into a car and drive himself 
anywhere.  He has never been bound to a wheelchair.  He has a 
cane now, which he uses a couple of time per week.  He is 
able to leave his home without getting lost, and is easily 
able to cross the street.  He is able to cook and bathe 
himself.      

As noted above, separate ratings can be awarded for arthritis 
and for instability of the knee.  The veteran has been 
assessed a rating of 10 percent based on the limitation of 
motion attributed to his arthritis.  In order to warrant a 
rating in excess of 10 percent, the veteran's left knee 
arthritis, status post partial lateral meniscectomy must be 
manifested by leg flexion limited to 30 degrees; leg 
extension limited to 15 degrees; or ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees. 

The Board notes that the veteran's leg flexion has been 
measured at 140 degrees (full range of motion), 90 degrees, 
and 100 degrees at his September 2002, May 2003, and June 
2007 examinations respectively.  There is no medical evidence 
that shows that the veteran's leg flexion has been limited to 
30 degrees.  Moreover, the veteran has achieved leg extension 
to 0 degrees (full range of motion), 5 degrees, and 10 
degrees at his September 2002, May 2003, and June 2007 
examinations respectively.  There is no medical evidence that 
shows that the veteran's leg extension has been limited to 15 
degrees.  Finally, there is no evidence of ankylosis in the 
veteran's knee.  

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess 
of 10 percent.  The September 2002 examiner stated the he 
would assign the veteran an additional 10 degrees of motion 
loss for Deluca issues.  However, since the examiner found 
that the veteran had full range of motion, an additional 10 
degrees of limited motion would not warrant a higher rating.  
The June 2007 examiner found that following repetitive motion 
exercise, or three squats, he had no further Deluca losses.

As such, a rating in excess of 10 percent is not warranted 
for the veteran's left knee arthritis, status post partial 
lateral meniscectomy, based on limitation of motion.

A separate rating based on alleged instability of the knee is 
also unwarranted.  Pursuant to Diagnostic Code 5257, a rating 
of 10 percent is warranted when the veteran experiences 
slight subluxation or lateral instability.  Although the 
veteran has alleged instability, there have been no objective 
findings of it.  A July 2003 arthritis residual functional 
capacity questionnaire reflects that there were no objective 
signs of instability; and the June 2007 VA examiner 
specifically found that there was no instability with varus 
or valgus stress.  As such, a separate rating for instability 
is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for left knee 
arthritis, status post partial lateral meniscectomy must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Special Monthly Compensation (SMC)

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. 
§ 3.350(b) (2007).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2007).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2007).

The veteran is service connected for arthritis of the right 
shoulder (10 percent rating); left knee arthritis, status 
post partial lateral meniscectomy (10 percent rating); status 
post partial meniscectomy and arthritis changes of the right 
knee (10 percent rating); degenerative joint disease of the 
left ankle (10 percent rating); and a scar, tympanic membrane 
(noncompensable).  His combined disability rating is 40 
percent.  There is no evidence that the veteran is so 
helpless as to be in need of regular aid and attendance, as a 
result of his service-connected disabilities.   

At his June 2007 VA examination, the examiner found that the 
veteran was able to drive himself; dress and undress himself; 
keep himself reasonably clean; feed himself and attend to the 
wants of nature when needed.  He further opined that the 
veteran could walk at least five or six blocks.    

The preponderance of the evidence is against the finding that 
his service-connected disabilities cause the veteran to be so 
helpless as to be in need of regular aid and assistance.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to a rating in excess of 10 percent prior to 
October 1, 2007, for left knee arthritis, status post partial 
lateral meniscectomy is not warranted.  Entitlement to 
special monthly compensation prior to October 1, 2007, based 
on Aid and Attendance/Housebound.  To this extent, the appeal 
is denied. 


REMAND

Recently received evidence shows that the veteran underwent 
an arthroscopy of the left knee with partial medial 
meniscectomy on October 1, 2007.  There is no subsequent 
medical evidence to show the status of the left knee 
disability after that surgical procedure.  Appropriate VA 
examination is therefore necessary to fully assist the 
veteran with this claim.  Further, any increase in impairment 
associated with the service-connected left knee disability 
could possibly impact the question of entitlement to special 
monthly compensation.  Under the circumstances, the questions 
of entitlement to a higher rating for left leg disability 
from October 1, 2007, and entitlement to special monthly 
compensation from October 1, 2007, must remain in appellate 
status pending further development of the medical evidence. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate steps 
to request any pertinent medical records 
from October 1, 2007, from Drew D. 
Ritter, M.D., Park West Surgery Center, 
Pueblo, Colorado  81008.  

2.  The veteran should be scheduled for 
appropriate left knee and special monthly 
compensation VA examination(s).  The 
claims file should be made available to 
the examiner(s).  Examination findings 
should be reported to allow for 
application of VA rating criteria for 
left knee disability and for special 
monthly compensation based on 
housebound/aid and attendance.  Ranges of 
motion of the left knee should be 
reported together with the point (in 
degrees) at which pain effectively limits 
flexion and/or extension.  Any additional 
functional loss should be reported.  The 
examiner should report whether there is 
recurrent subluxation and/or lateral 
instability and, if so, whether it is 
slight, moderate, or severe.   

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a rating in excess of 10 
percent is warranted for left knee 
disability from October 1, 2007, 
(including a temporary total rating under 
38 C.F.R. § 4.30) , and whether special 
monthly compensation is warranted from 
October 1, 2007.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


